robert and kimberly broz petitioners v commissioner of internal revenue respondent docket no filed date ps were shareholders in a wholly owned s_corporation s engaged in providing wireless cellular service s acquired wireless cellular licenses from the fcc and built networks to service the license areas s never operated any on-air net- works instead p formed related holding_companies to hold title to the licenses and equipment many issues raised ques- tions of first impression because transactions were structured in this ever-changing technology industry our holdings on these issues include held ps were not sufficiently at risk for sec_465 i r c purposes when stock of a related corporation was pledged held further the mere grant of a license by the fcc is not sufficient for an activity to qualify as an active trade_or_business under sec_197 i r c stephen m feldman and eric t weiss for petitioners meso t hammoud elizabeth rebecca edberg and steven g cappellino for respondent kroupa judge respondent determined over dollar_figure million of deficiencie sec_1 in petitioners’ federal_income_tax for and years at issue respondent also determined that petitioners were liable for accuracy-related_penalties of dollar_figure for dollar_figure for and dollar_figure for after concessions we are asked to decide several issues many of which present questions of first impression as they relate to the ever-evolving cellular phone industry we must respondent determined a dollar_figure deficiency for a dollar_figure deficiency for a dollar_figure deficiency for a dollar_figure deficiency for and dollar_figure for petitioners concede that the amortization period for the license acquired as part of the michi- gan acquisition should be years and that the schedule m-1 adjustment should be dis- allowed respondent concedes a sec_1231 adjustment and all penalties set forth in the deficiency_notice respondent also concedes that petitioners are entitled to recapture for dollar_figure of losses alpine claimed in earlier years verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner in first decide a procedural issue whether respondent is bound by equitable_estoppel to a settlement offer made and subse- quently withdrawn by respondent’s appeals_office before the deficiency_notice was issued we find that respondent is not bound by the settlement offer second we must decide whether petitioners properly allocated dollar_figure million of the dollar_figure million purchase_price to depreciable equipment when the allocation the purchase agreement remained unchanged despite a 2-year delay in closing the transaction we find that petitioners’ allocation was improper third we must determine whether petitioners had sufficient debt basis under sec_1366 in stock of alpine pcs inc alpine an s_corporation to claim flowthrough losses we find that peti- tioners had insufficient debt basis and therefore cannot claim the flowthrough losses fourth we must determine whether petitioners were at risk under sec_465 and can therefore claim flowthrough losses from alpine and related holding_companies we must decide whether petitioners’ pledge of stock in a related s_corporation is excluded from the at-risk amount because it was property used in the business this issue presents a question of first impression we find that petitioners were not sufficiently at risk and therefore cannot claim the flowthrough losses because the stock they pledged was related to the business fifth we must decide whether alpine and alpine pcs-operating llc alpine operating an equipment holding_company were engaged in an active trade_or_business permitting them to deduct business_expenses we find that neither entity was engaged in an active trade_or_business and therefore may not deduct the expenses finally we must decide whether the related license holding compa- nies are entitled to amortization deductions for cellular licenses from the fcc upon the grant of the license or upon commencement of an active trade_or_business this issue pre- sents a question of first impression we hold that they are not entitled to any amortization deductions upon the license grant because they were not engaged in an active trade_or_business during the years at issue all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioners resided in gaylord michigan at the time they filed the petition i rfb cellular inc rfb robert broz petitioner began his career as a banker before becoming involved with the cellular phone industry he was president of cellular information systems cis a cellular company for approximately seven or eight years in the 1980s petitioner decided to invest personally in the development of cellular networks in rural statistical areas rsas in the 1990s most large cellular service providers like cis were focused on developing cellular networks in major statistical areas msa and were less interested in rsa networks the fcc began offering rsa licenses by lottery to any interested person to encourage development of cellular networks in rural areas the rsa lotteries attracted an average of participants nationwide petitioner participated in approximately lotteries for rsas across the country he won and purchased an rsa license for northern michigan the michigan license in a the organization of rfb petitioner organized rfb cellular inc rfb an s corpora- tion in the year he acquired the license he contrib- uted the michigan license and received in exchange percent of rfb’s issued and outstanding_stock petitioner did not contribute any other money or property nor did he make any loans to rfb from its inception through petitioner was ceo of rfb and his brother james broz served as cfo petitioner wife was involved in marketing rfb received between dollar_figure and dollar_figure million in vendor financing from motorola to cover startup expenses approxi- mately two-thirds of the financing went to construct and install the cellular equipment when motorola constructed and installed the equipment petitioner began operating the network and used the remaining funds for working_capital verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner the michigan license that petitioner contributed to rfb serviced the northern portion of the lower michigan penin- sula by providing analog cellular service during the years at issue rfb acquired a second license the michigan license which serviced the eastern upper michigan peninsula most of rfb’s revenue came from roaming charges for_the_use_of two networks in michigan rfb also sold cellular phones to people to generate airtime rfb made dollar_figure of cash distributions to petitioner in dollar_figure in and dollar_figure in rfb made fed- eral income_tax payments on petitioners’ behalf in and these tax_payments were reflected as shareholder loans on rfb’s tax returns no promissory notes were issued for the tax_payments rfb made on petitioners’ behalf b the michigan acquisition rfb entered into a purchase agreement with mackinac cel- lular to acquire the michigan license and related equip- ment in purchase agreement mackinac cellular had paid dollar_figure million for the equipment in rfb arranged to purchase the license and equipment by issuing promissory notes and assuming debt the michigan acquisition by rfb was stalled for two years it was stalled for various reasons but primarily because of a lawsuit petitioner’s former employer cis filed against petitioner for usurpation of a corporate opportunity the license and equipment were transferred to pebbles cel- lular corporation pebbles a wholly owned subsidiary of cis through the negotiations pebbles did not change or improve the equipment during these two intervening years pebbles sold the michigan assets to rfb rfb and pebbles entered into a purchase agreement in purchase agreement after the lawsuit was resolved the parties again undertook a series of negotiations and made some adjustments to the transaction nevertheless the purchase_price and the allocations in the purchase agreement were the same as those in the agreement both purchase agreements allocated dollar_figure million of the dollar_figure million purchase_price to the equipment approximately dollar_figure of the purchase_price was allocated to costs verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports incurred by pebbles between and yet there was no allocation for these costs ii the alpine entities petitioners sought to expand rfb’s existing cellular busi- ness to new license areas rfb’s lenders agreed to fund the expansion the lenders required however that rfb form a new entity to isolate the liabilities to the thinly capitalized new business entities rfb would form to hold title only to the licenses petitioners formed various entities the alpine enti- ties to further this expansion a alpine petitioners organized alpine an s_corporation to bid on fcc licenses in rsa lotteries and to construct and operate dig- ital networks to service the new license areas petitioner held a 99-percent interest in alpine and his brother held the remaining one percent alpine bid on licenses for geographic areas with demo- graphics similar to those of rfb’s existing network areas and alpine bid on licenses for areas in michigan where rfb was already providing analog service the fcc financed the pur- chase of most of the licenses alpine won at auction the fcc required however as a condition for financing that the license holder make services available to at least percent of the population in the geographic license area within five years of the grant build out requirement the fcc licenses were issued for a period of ten years from the date of the grant rfb and commercial lenders funded the bidding and constructed and operated the new networks b the alpine license holding entities alpine successfully bid on licenses during the years at issue alpine made downpayments on the licenses and issued notes payable to the fcc for the balance of the purchase prices alpine then transferred the licenses to various single- member limited_liability companies collectively the license holding_companies formed to hold the licenses and lease them to alpine petitioner held a 99-percent interest in each the alpine license holding entities were alpine-california f llc alpine michigan f llc alpine hyannis f llc and alpine fresno c llc verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner license holding entity and his brother owned the remaining one percent each alpine license holding entity assumed the fcc debt in exchange for receiving the license alpine contin- ued to make payments on the fcc debt even after the licenses were transferred to the alpine license holding enti- ties alpine maintained the books_and_records of alpine the alpine entities and the alpine license holding entities no alpine entities operated any on-air networks during the years at issue rfb operated the only on-air networks rfb used alpine’s licenses to provide digital service in geographic areas rfb’s analog licenses already covered rfb provided digital service by adding digital equipment onto rfb’s existing cellular towers rfb owned the equipment that serv- iced the michigan income and expenses related to the licenses to alpine licenses rfb allocated no alpine license holding entities met the fcc’s build out requirements for any of its licenses consequently the fcc canceled two of the three licenses alpine retained alpine returned the third license to the fcc and forfeited its dollar_figure initial downpayment the only income alpine reported was income that rfb had allocated to alpine from rfb’s use of alpine’s licenses alpine did not report income during any of the other years at issue alpine claimed depreciation deduction sec_5 and other deduc- tions alpine deducted interest on debt owed to the fcc alpine also deducted interest on debt owed to rfb even though alpine never made any interest payments alpine amortized and deducted expenses for alleged startup costs even though alpine had not made a formal election under sec_195 the only income any of the alpine license holding entities reported was income allocated to them from rfb’s use of the licenses the alpine license holding entities each claimed amortization deductions related to the licenses and deducted interest_paid on amounts borrowed from a related_entity to service the fcc debt the depreciation_deductions were for leasehold improvements for a california office fur- niture fixtures computers and vehicles the other deductions were for expenses such as salaries office expenses telephone and utili- ties rent insurance and dues and subscriptions such expenses included consulting expenses travel and entertainment_expenses salaries rent legal fees relocation expenses contract labor fringe_benefits and miscellaneous expenses verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports alpine and the license holding entities ceased all business activities by the end of c alpine operating and alpine investments llc petitioner formed alpine operating a single-member lim- ited liability company to hold the digital equipment and lease it to alpine petitioner wholly owned alpine operating a disregarded_entity for federal_income_tax purposes alpine operating reported no income and did not claim any depre- ciation deductions for the equipment during the years at issue alpine operating claimed interest and automobile depreciation_deductions for and petitioner formed alpine investments llc alpine invest- ments a single-member limited_liability_company to serve as an intermediary for transferring money to the alpine enti- ties petitioner’s tax advisers advised petitioner that he needed to increase his bases in the alpine entities addition- ally cobank prohibited the distribution of loan proceeds to an individual petitioner wholly owned alpine investments a disregarded_entity iii the cobank loans cobank was the main commercial lender to rfb and the alpine entities during the years at issue rfb used cobank loan proceeds to expand its existing business through alpine and the related entities cobank specifically acknowledged that rfb would advance the proceeds directly or indirectly to the alpine entities alpine allocated some of the funds to other alpine entities rfb refinanced the cobank loan several times petitioner pledged his rfb stock as additional security but he never personally guaranteed the cobank loan the loan was secured_by the assets of the alpine license holding entities several of the alpine entities also guaranteed the loan rfb recorded the advances on its general ledger as advances to alpine pcs alpine recorded the same advances as notes payable some of the advances to alpine were allocated to other alpine entities which recorded the allocations as advances or notes payable on the general ledgers rfb alpine and the other alpine entities made year- rfb initially recorded the advances in its books as other assets verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner end adjusting entries reclassifying the advances as loans from a shareholder alpine reflected the advances as long- term liabilities on the returns for the years at issue promissory notes were executed between petitioner and rfb and between petitioner and alpine to reflect accrued but unpaid interest on the purported loans rfb indicated in financial statements for the years at issue that it would not demand repayment of any of the advances no security was provided with respect to the promissory notes no cash pay- ments of either principal or interest were ever made by any of the parties with respect to the promissory notes petitioner nevertheless reported interest_income and income expense from the promissory notes on his individual returns beginning in the advances from rfb were reclassified through yearend adjusting entries as loans from alpine investments alpine investments assumed the promissory notes executed between petitioner and alpine and between petitioner and rfb alpine investments executed promissory notes with the alpine entities and rfb to document the pur- ported loans iv irs appeals proceeding the appeals case involved all five years at issue appeals officer thomas dolce officer dolce was assigned to peti- tioners’ case and negotiated with petitioners’ attorney sean cook mr cook petitioners rfb and the alpine license holding entities filed for bankruptcy protection in peti- tioners’ bankruptcy proceedings ran concurrently with their irs appeals case officer dolce and mr cook exchanged several settlement offers over the course of the negotiations officer dolce orally proposed a sum certain settlement settlement offer during a telephone conference in date the settlement offer made no changes to petitioners’ tax_liabilities for the years at issue but increased petitioners’ tax_liability for which was not under examination petitioners accepted the settlement offer officer dolce informed petitioners that he needed his manager’s approval before the settlement could be finalized he also advised mr cook that the parties needed to draft a closing_agreement to finalize the settlement mr cook provided officer dolce with verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports a draft closing_agreement petitioners had reviewed but officer dolce did not sign it the parties did not enter into any written_agreement regarding the settlement offer officer dolce orally informed petitioners that he had obtained the necessary approval but later learned that the offer exceeded the scope of his settlement authority his authority extended to litigation risk not collectibility he made the settlement offer because he determined petitioners could not afford to pay the entire outstanding liability rather than on the merits of the case officer dolce decided to with- draw the settlement offer when he learned the offer had yet to be finalized officer dolce informed mr cook two weeks later that the offer was withdrawn the parties waited to meet until date to discuss the withdrawal because they were in different areas of michigan not close to each other v the deficiency_notice respondent issued petitioners the deficiency_notice for the years at issue in respondent determined that peti- tioners had insufficient debt basis in alpine to claim flowthrough losses for the years at issue respondent also determined that petitioners were not at risk with respect to their investments in the alpine license holding entities and alpine operating and were therefore not entitled to claim flowthrough losses respondent determined that alpine was not entitled to interest depreciation startup expense and other deductions because it was not engaged in an active trade_or_business during those years respondent also determined that alpine operating was not entitled to deduct interest and deprecia- tion because it was not engaged in an active trade or busi- ness respondent determined that the alpine license holding entities amortization deductions for the licenses were dis- allowed because they were not engaged in an active trade_or_business at the relevant time petitioners timely filed a petition opinion we are asked to resolve the tax consequences of the ever- evolving cellular phone industry with rapidly changing tech- verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner nology several issues raise questions of first impression these include whether in an s_corporation there is a sepa- rate definition in the at-risk_rules involving whether the shareholder’s pledge of stock of a related corporation is excluded from the at-risk amount because it was property used in the business we must also focus on when a cellular phone entity begins_business for purposes of deducting begin- ning expenses and for amortization of the fcc license under sec_197 specifically we must decide whether a cellular phone business begins upon the grant of the license from the fcc or when contracts for wireless services are sold we address these substantive issues in turn i the settlement offer we must first decide a procedural issue of whether respondent is bound to an oral settlement offer made and subsequently withdrawn by respondent’s appeals_office before the deficiency_notice was issued petitioners argue that the oral settlement offer is enforceable notwithstanding the lack of a written closing_agreement because officer dolce’s supervisor approved the offer they argue alter- natively that respondent should be bound by equitable_estoppel to the settlement offer because officer dolce reck- lessly withdrew the offer after petitioners had relied on it respondent denies that the oral settlement offer is enforce- able because it was not memorialized in a written closing_agreement respondent also argues that petitioners have not established the elements necessary for us to apply equitable_estoppel we address the parties’ arguments in turn a enforceability of the settlement offer we begin with petitioners’ argument that the oral settle- ment offer is an enforceable agreement the compromise and settlement of tax cases is governed by general principles of contract law 108_tc_320 affd without published opinion 208_f3d_205 3d cir the law for administrative or pre-peti- tion settlement offers is well established see dormer v commissioner tcmemo_2004_167 rohn v commissioner tcmemo_1994_244 the procedures for closing agreements and compromises are set forth in sec_7121 relating to verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports closing agreements sec_7122 relating to compromises and the regulations thereunder see sec_7121 and sec_7122 sec_301_7121-1 sec_301_7122-1 proced admin regs these procedures are exclusive and must be satisfied for a com- promise or settlement to be binding on both a taxpayer and the commissioner rohn v commissioner supra see also 122_tc_384 negotia- tions with the irs are enforceable only if they comply with the procedures rohn v commissioner supra a settlement offer must be submitted on one of two special forms the commissioner prescribes id sec_301_7122-1 proced admin regs form_866 agreement as to final_determination of tax_liability is a type of closing_agreement that is to be a final_determination of a taxpayer’s liability for a past taxable_year or years form_906 closing_agreement on final_determination covering specific matters is a second type of closing_agreement that finally determines one or more separate items affecting the taxpayer’s liability the parties never put the sum certain settlement in writing let alone on one of the prescribed forms officer dolce’s oral settlement offer is therefore not legally enforceable b equitable enforcement of the settlement offer we now address whether equity principles nonetheless require us to enforce the settlement offer equitable_estoppel is a judicial doctrine that requires finding the taxpayer relied on the government’s representations and suffered a det- riment because of that reliance estoppel precludes the irs from denying its own representations if those representations induced the taxpayer to act to his or her detriment 98_tc_695 the doc- trine of equitable_estoppel is applied against the government with utmost caution and restraint 810_f2d_209 d c cir affg 76_tc_209 90_tc_684 the court_of_appeals for the sixth circuit to which this case is appealable requires a litigant to establish affirmative misconduct on the government’s part as a threshold to proving estoppel see united_states v guy 978_f2d_934 6th cir affirmative misconduct is more than mere negligence id it requires an affirmative act by the govern- verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner ment to either intentionally or recklessly mislead the tax- payer 374_f3d_424 6th cir the taxpayer must also prove the traditional three elements of estoppel these three traditional elements include a misrepresentation by government reason- able reliance on that misrepresentation by the taxpayer and detriment to the taxpayer see 467_us_51 petitioners’ equitable_estoppel argument fails for several reasons first and foremost we find that petitioners failed to meet the threshold in the sixth circuit of showing any affirmative misconduct on respondent’s part they argue that officer dolce’s failure to personally notify them for days that the offer was withdrawn constituted affirmatively reck- less conduct we disagree we find instead that the delay was due to the considerable geographical distance between officer dolce and petitioners rather than to any affirmative misconduct on the part of officer dolce moreover even though officer dolce failed to notify petitioners in person for days officer dolce notified petitioners’ counsel mr cook within two weeks that the offer was withdrawn we find that officer dolce’s actions do not rise to the level of affirmative misconduct additionally petitioners have failed to prove the tradi- tional elements of equitable_estoppel petitioners have failed to establish that officer dolce made any misrepresentations to them regarding the settlement offer officer dolce made a conditional settlement offer to petitioners that needed to be approved by officer dolce’s supervisor he withdrew the offer which had yet to be finalized upon realizing that a sum certain settlement was beyond his authority officer dolce notified petitioners that the offer was withdrawn he also explained to petitioners his reasons for withdrawing the offer petitioners’ reliance if any on the oral settlement offer was unreasonable petitioners knew that the settlement offer was not final until they entered into a written closing agree- ment they discussed the need for a written closing_agreement with mr dolce and reviewed a draft closing_agreement mr cook prepared finally respondent did not induce petitioners to take any adverse action petitioners claim they conceded certain rights verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports in the bankruptcy proceeding in reliance on the oral settle- ment offer petitioners have not established what rights if any they conceded attributable to the bankruptcy pro- ceeding accordingly we conclude that equitable_estoppel principles do not require respondent to be bound by the sum certain settlement offer ii valuation of the michigan acquisition next we must determine whether petitioners properly allo- cated dollar_figure million of the dollar_figure million michigan purchase_price to equipment for depreciation purposes petitioners relied on the allocations made in the michigan purchase agreement even though there was a 2-year delay in acquiring the equipment and license rfb acquired both depreciable and nondepreciable_property when it paid dollar_figure million to acquire the cellular phone equip- ment and license from pebbles the seller when a combina- tion of depreciable and nondepreciable_property is purchased for a lump sum the lump sum must be apportioned between the two types of property to determine their respective costs the cost of the depreciable_property is used to determine the amount of the depreciation deduction the relevant inquiry is the respective fair market values of the depreciable and non- depreciable_property at the time of acquisition 94_tc_473 67_tc_804 petitioners bear the burden of proving that respondent’s allocation is incorrect see rule a see 40_tc_304 petitioners contend that the dollar_figure million allocation to depreciable assets is proper they first argue it is proper because it is the amount the parties agreed to in the and purchase agreements an allocation in a purchase agreement is not necessarily determinative however if it fails to reflect a bargained-for amount see 187_f3d_1352 11th cir affg petitioners also rely on the michigan acquisition as best evidence of the value of the michi- gan equipment petitioners estimated the value of the michigan equipment using only the costs they incurred and the vendor financing they received they have not provided sufficient evidence of the equipment’s value moreover petitioners have not established that the michigan equipment is comparable to the michigan equipment verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner tcmemo_1997_530 petitioners further argue that the dollar_figure million allocation to depreciable assets is proper because it represents the cost they would have to pay to replace the wireless cellular equipment petitioners have not provided any evidence beyond their own self-serving testimony to substantiate the replacement cost we need not accept the taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir moreover we find it implausible that the equipment had a value of dollar_figure million at the time rfb acquired it from peb- bles mackinac’s original purchase of the michigan equip- ment for dollar_figure million in indicates that the equipment was worth at most only dollar_figure million when rfb purchased it in see estate of cartwright v commissioner tcmemo_1996_286 moreover petitioners testified that the equipment was rapidly depreciating on account of advancing cellular technology in fact some of the michigan equip- ment became obsolete between and and had to be decommissioned after rfb’s acquisition nevertheless the allocation amount remained unchanged between the and purchase agreements petitioners have not shown that they made any additions or improvements to explain why the allocation amount remained unchanged over the year period we accordingly find that petitioners’ allocation of dollar_figure million to equipment was improper and instead sus- tain respondent’s determination that dollar_figure million be allo- cated to the equipment iii basis limitations on flowthrough losses we now turn to basis in alpine we must determine whether petitioners shareholders of alpine an s_corporation had sufficient debt basis to claim flowthrough losses during the years at issue petitioners argue that the payments peti- tioner made to alpine with the loan proceeds from cobank gave them basis in alpine respondent contends that the payments did not create basis instead petitioners served as a mere conduit to the transfer of loan proceeds from rfb to alpine respondent further asserts that petitioners did not verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports make any economic outlay that would entitle them to increase their basis in the s_corporation a basis to s_corporation shareholder first we state the general rules governing when a share- holder in an s_corporation is entitled to deduct losses the s_corporation sustained a shareholder of an s_corporation can directly deduct his or her share of entity-level losses in accordance with the flowthrough rules of subchapter_s see sec_1366 the losses cannot exceed the sum of the share- holder’s adjusted_basis in his or her stock and the share- holder’s adjusted_basis in any indebtedness of the s corpora- tion to the shareholder sec_1366 and b this restriction applies because the disallowed amount exceeds the shareholder’s economic investment in the s_corporation and because of the limited_liability accorded to s corpora- tions the amount does not have to be repaid the share- holder bears the burden of establishing his or her basis estate of 268_f3d_553 8th cir affg tcmemo_2000_355 168_f3d_1098 8th cir affg tcmemo_1997_474 a shareholder who makes a loan to an s_corporation gen- erally acquires debt basis if the shareholder makes an eco- nomic outlay for the loan the indebtedness must run directly from the s_corporation to the shareholder and the shareholder must make an actual economic outlay for debt basis to arise kerzner v commissioner tcmemo_2009_76 when the taxpayer claims debt basis through payments made by an entity related to the taxpayer and then from the taxpayer to the s_corporation back-to-back loans the tax- payer must prove that the related_entity was acting on behalf of the taxpayer and that the taxpayer was the actual lender to the s_corporation ruckriegel v commissioner tcmemo_2006_78 if the taxpayer is a mere conduit and if the transfer of funds was in substance a loan from the related_entity to the s_corporation the court will apply the step_transaction_doctrine and ignore the taxpayer’s participation id a taxpayer makes an economic outlay for purposes of debt basis when he or she incurs a cost on a loan or is left poorer in a material sense after the transaction putnam v verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner commissioner 352_us_82 estate of bean v commis- sioner supra pincite 174_f3d_928 n 8th cir 875_f2d_420 4th cir affg 90_tc_206 the taxpayer may fund the loan to the s_corporation with money borrowed from a third-party lender in a back-to-back_loan arrangement 535_f2d_309 n 5th cir affg 63_tc_468 103_tc_711 n 50_tc_762 the tax- payer has not made an economic outlay however if the lender is a related_party and if repayment of the funds is uncertain see eg 357_f3d_854 8th cir affg tcmemo_2002_172 underwood v commissioner supra pincite b direct loan from rfb against this background we now address whether peti- tioner acquired basis in alpine in the amount of the loan petitioners claim they advanced the cobank loan proceeds to the alpine entities as part of a back-to-back_loan arrange- ment petitioners have not established that they lent rather than advanced the cobank loan proceeds to alpine see yates v commissioner tcmemo_2001_280 culnen v commissioner tcmemo_2000_139 revd and remanded 28_fedappx_116 3d cir petitioner never substituted himself as lender in the place of rfb there is no evidence that the alpine entities were indebted to petitioner rather than to rfb interest on the unsecured notes accrued and was added to the outstanding loan balances no payments were ever made moreover petitioners signed the promissory notes on behalf of all the entities making it unlikely that any of the entities would seek payment from petitioners see oren v commissioner supra pincite the promissory notes therefore do not establish bona_fide indebtedness between petitioners and alpine moreover the payments petitioners made to alpine from the cobank loan proceeds were characterized as advances rather than loan distributions at the time the payments petitioners substituted themselves for alpine investments a disregarded_entity they wholly owned beginning in verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports were made see ruckriegel v commissioner supra the pay- ments were recharacterized as loans only through yearend reclassifying journal entries and other documents the loan ran from rfb to the alpine entities and petitioners served as a mere conduit for the funds accordingly we find that the alpine entities were not directly indebted to petitioners petitioners also have not shown that rfb made the pay- ments to alpine on petitioners’ behalf we have found that direct payments from a related_entity to the taxpayer’s s cor- poration constituted payments on the taxpayer’s behalf where the taxpayer used the related_entity as an incor- porated pocketbook see yates v commissioner supra culnen v commissioner supra the term incorporated_pocketbook refers to the taxpayer’s habitual practice of having his wholly owned corporation pay money to third par- ties on his behalf see ruckriegel v commissioner supra whether an entity is an incorporated_pocketbook is a ques- tion of fact id petitioners have not established that rfb habitually or routinely paid petitioners’ expenses so as to make rfb an incorporated_pocketbook c economic outlay we now turn to the economic outlay requirement peti- tioners also contend that their pledge of rfb stock as collat- eral for the cobank loan constituted an economic outlay justifying an increase in petitioners’ basis in their alpine entities a pledge of personal assets is insufficient to create basis until and unless the shareholder pays all or part of the obligation that the shareholder guaranteed see estate of leavitt v commissioner supra pincite maloof v commis- sioner tcmemo_2005_75 affd 456_f3d_645 6th cir petitioners have not shown that they incurred any cost with regard to their pledge of rfb stock moreover petitioners have not shown that they incurred a cost with respect to the loan or were otherwise left poorer in a material sense see maloof v commissioner supra peti- petitioners contend that they suffered actual economic loss with respect to the pledge of stock when the banks obtained rfb’s assets in the bankruptcy proceedings the bankruptcy case was settled after the years at issue however and is therefore irrelevant for purposes of determining economic outlay at the time the payments were made petitioners also argue that they were left poorer in a material sense by rfb’s use of undistributed after-tax profits for advances to the alpine entities petitioners’ argument is irrelevant because we have determined that rfb was not an incorporated_pocketbook for petitioners cf yates v commissioner t c verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner tioners never personally guaranteed or were otherwise personally liable on the cobank loan see id petitioners signed the promissory notes on behalf of all the entities making it unlikely that any of the entities would seek pay- ment from petitioners see oren v commissioner supra pincite furthermore rfb indicated in its financial statements that it would not demand repayment on any advances made to petitioners we therefore will apply the step_transaction_doctrine and ignore petitioners’ participation in the advances from rfb to alpine we find that petitioners had insufficient debt basis in alpine to claim flowthrough losses during the years at issue iv at-risk_limitation on flowthrough losses we now focus on whether petitioners were at risk with respect to alpine alpine operating and the alpine license holding entities because of the unique way the transactions were structured we must decide for the first time whether stock in a related s_corporation is property used in the busi- ness to preclude petitioners from being at risk for any pledge of property used in the business we begin with an overview of the at-risk_rules the at-risk_rules ensure that a taxpayer deducts losses only to the extent he or she is economically or actually at risk for the invest- ment sec_465 89_tc_943 the amount_at_risk includes cash contributions and certain amounts borrowed with respect to the activity for which the taxpayer is personally liable for repayment sec_465 pledges of personal_property as security for bor- rowed amounts are also included in the at-risk amount sec_465 the taxpayer is not at risk however for any pledge of property used in the business id the parties disagree whether the rfb stock petitioners pledged constitutes property used in the business petitioners contend that rfb stock is not property used in the business for at-risk purposes because the stock represents an owner- ship interest in the business that can be sold or transferred without affecting corporate assets according to petitioners stock is therefore inherently separate and distinct from the memo culnen v commissioner tcmemo_2000_139 revd and remanded 28_fedappx_116 3d cir verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports activities of a corporation and the pledge of stock of the related corporation should allow petitioners to be treated as at risk we disagree we reject petitioners’ narrow interpretation of property used in the business pledged property must be unrelated to the business if it is to be included in the taxpayer’s at-risk amount see sec_465 and b 92_tc_1003 affd sub nom 28_f3d_1024 10th cir miller v commissioner tcmemo_2006_125 the alpine entities were formed by petitioner to expand rfb’s existing cellular networks rfb also used some of alpine’s digital licenses to provide digital service to rfb’s analog network areas rfb then allocated income from the licenses back to alpine the rfb stock is related to the alpine entities cf sec_1 b i proposed income_tax regs fed reg date moreover even if the rfb stock is unrelated to the cellular phone business petitioners were not economically or actually at risk with respect to their involvement with the alpine entities petitioners contend that petitioner was the obligor of last resort on the cobank loan petitioners were not actually at risk because they never personally guaranteed the cobank loan nor were they ever personally liable on the purported loans to the alpine entities additionally peti- tioners were not economically at risk we have held that where the transaction has been structured so as to remove any realistic possibility of loss the taxpayer is not at risk for the borrowed amounts see oren v commissioner f 3d pincite 103_tc_120 affd without published opinion 77_f3d_497 11th cir we have already determined that the structured transaction made it highly unlikely that petitioners would experience a loss we find that petitioners’ pledge of rfb stock did not put them at risk in alpine and the other alpine entities to allow them passthrough losses furthermore the flush language of sec_465 provides that no property shall be taken into account as security for borrowed amounts if such property is directly or indirectly financed by indebtedness which is secured_by the property the rfb stock qualifies as property directly or indirectly financed by indebtedness because rfb borrowed the funds from cobank petitioners’ pledge of rfb stock therefore cannot be taken into account to determine whether petitioners were at risk verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner v business and startup expenses a business_expenses we now must decide whether alpine and alpine operating were engaged in an active trade_or_business for purposes of deducting certain expenses alpine and alpine operating deducted interest depreciation startup and certain other business_expenses beginning expenses respondent argues that none of the alpine entities are entitled to deductions for the beginning expenses because they were not involved in an active trade_or_business during the years at issue petitioners contend that the alpine entities acquired licenses and related equipment to expand rfb’s existing cellular business and are therefore entitled to the deductions for the beginning expenses we begin with the general rules for deducting busi- ness expenses taxpayers may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 the taxpayer is not entitled to deduct expenses_incurred before actual business operations commence and the activities for which the trade_or_business was formed are performed 83_tc_103 revd 794_f2d_1157 6th cir whether the taxpayer is actively carrying_on_a_trade_or_business depends on the facts and circumstances 480_us_23 a taxpayer is not engaged in a trade_or_business even if he has made a firm decision to enter into business and over a considerable period of time spent money in preparing to enter that business 345_f2d_901 4th cir the taxpayer is not engaged in any trade_or_business until the business has begun to function as a going concern and has performed the activities for which it was organized id the determination of whether an entity is actively engaged in a trade_or_business must be made by viewing the entity in a stand-alone capacity and not in conjunction with other entities see 78_tc_458 affd 699_f2d_450 8th cir rfb’s business therefore cannot be attributed to alpine and alpine operating instead we must examine the alpine verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports entities individually to determine whether they were engaged in a trade_or_business during the years at issue we begin with alpine petitioners organized alpine to obtain fcc licenses and to construct and operate networks to service the new license areas petitioners claim that alpine had two on-air networks in date petitioners failed to provide any evidence beyond petitioner’s own self-serving testimony to substan- tiate this claim however instead the record reflects that the on-air networks were operated by rfb rather than alpine rfb used alpine’s michigan licenses and allocated any income earned from the licenses to alpine or the alpine license holding entities petitioners failed to establish here that alpine was engaged in an active trade_or_business during the years at issue and it is not entitled to any deduc- tions for beginning expenses we now turn to alpine operating alpine operating was formed for the sole purpose of serving alpine’s business and depended on alpine for revenue we have already determined that petitioners failed to establish that alpine was engaged in an active trade_or_business during the years at issue we therefore find by extension that alpine operating was not engaged in an active trade_or_business and is not entitled to deduct any beginning expenses b startup expenses petitioners alternatively argue that they are entitled to amortize and deduct the beginning expenses as startup expenses taxpayers are entitled to amortize and deduct startup expenses only if they attach a statement to the return for the taxable_year in which the trade_or_business begins see sec_195 c petitioners did not file the appropriate statement with their returns and are only now electing to amortize and deduct the expenses we find there- fore that they are ineligible to amortize and deduct the beginning expenses we find compelling that alpine did not meet the fcc’s build out requirement to make serv- ice available to at least percent of the population in any license areas within five years of the grant the fcc canceled two of the three licenses alpine retained and alpine returned the third license to the fcc and forfeited the downpayment verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner vi amortization of the fcc licenses we now turn to amortization of the fcc licenses the par- ties agree that the licenses are amortizable but disagree on when amortization should begin their dispute is based on their different interpretations of sec_197 respondent con- tends that the licenses are amortizable upon commencement of a trade_or_business petitioners argue that the licenses are amortizable upon acquisition we must decide for the first time whether sec_197 requires that the taxpayer be engaged in a trade_or_business to claim amortization deduc- tions if we determine that sec_197 imposes a trade_or_business requirement we must also determine the extent of that requirement we begin with the general rules for amor- tizing intangibles intangibles were amortized and depreciated under sec_167 before the enactment of sec_197 sec_1_167_a_-3 income_tax regs taxpayers could claim depreciation deduc- tions for intangible_property used in a trade_or_business or held_for_the_production_of_income if the property had a useful_life that was limited and reasonably determinable id there was some uncertainty however over what constituted an amortizable intangible asset and the proper method and period for depreciation see omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec 107_stat_532 congress enacted sec_197 to resolve some of the uncertainty surrounding the regulation h rept pincite 1993_3_cb_167 an amortizable intan- gible is now defined as an intangible acquired by and held in connection with the conduct_of_a_trade_or_business sec_197 such intangibles include any license permit or other right granted by a governmental_unit or an agency_or_instrumentality thereof that is held in connection with the conduct_of_a_trade_or_business see sec_197 d d the cost of the intangible is amortizable over a fixed 15-year period sec_197 petitioners contend that sec_197 lacks a specific trade_or_business requirement thus petitioners argue that they may begin amortizing the fcc licenses upon grant even though no trade_or_business has begun they argue that the statute lacks a specific trade_or_business requirement because the phrase trade_or_business does not appear in verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports subsection a which provides the general_rule they argue that the plain meaning of the statute permits them to begin amortizing the licenses in the month of the license grant regardless of whether any business had begun we turn to the language of sec_197 it is a central tenet of statutory construction that when any provision of a statute is interpreted the entire statute must be considered see eg 523_us_26 huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 the phrase trade_or_business appears five times in sec_197 an intangible is not amortizable under the general_rule of subsection a unless it is an amortizable sec_197 intangible see sec_197 an amortizable sec_197 intangible is defined as an intangible that is held in connection with the conduct_of_a_trade_or_business see sec_197 the statute requires that there be a trade_or_business for amortization purposes mere grant of an fcc license does not satisfy the requirement moreover to interpret sec_197 as allowing amortization without regard to the taxpayer’s trade_or_business ignores the purpose behind sec_197 sec_197 was enacted to provide taxpayers acquiring intangible assets with a deduc- tion similar to the depreciation deduction under sec_167 for tangible assets taxpayers are allowed a depreciation deduction for property used in a trade_or_business see sec_167 there is no indication in the legislative_history of sec_197 that congress intended to change depreciation prin- ciples established in sec_167 to allow taxpayers to amor- tize intangible assets without regard to whether there was a trade_or_business we now must determine the nature of the sec_197 trade_or_business requirement several code sections impose an active_trade_or_business_requirement for example tax- payers are allowed to deduct business_expenses incurred in carrying_on_a_trade_or_business sec_162 depreciation expenses for tangible_personal_property used in a trade_or_business sec_167 and startup expenses for an active trade_or_business sec_195 the taxpayer must be carrying on or engaged in a trade_or_business at the time of the expenditure to be eligible for the deduction see weaver v commissioner tcmemo_2004_108 in contrast only a passive trade or verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila broz v commissioner business is required for deductibility of research and develop- ment costs under sec_174 in connection with a trade_or_business moreover the taxpayer claiming a research_and_development cost need not be engaged in a trade_or_business at the time of the expenditure to qualify for the deduction 937_f2d_1089 n 6th cir quoting 930_f2d_372 4th cir revg 91_tc_733 petitioners argue that the trade_or_business requirement imposed by sec_197 is similar to the less stringent requirement imposed by sec_174 see 416_us_500 they argue that both sec_174 and sec_197 contain the phrase in connection with and both should therefore have the same meaning petitioners’ interpretation fails however to consider the entire phrase the entire phrase in sec_197 is in connection with the conduct_of_a_trade_or_business emphasis added the inclu- sion of the word conduct indicates to us that the intangi- bles must be used in connection with a business that is being conducted we find therefore that sec_197 contains an active_trade_or_business_requirement similar to the require- ment imposed by sec_162 we have already determined that alpine was not engaged in an active trade_or_business the alpine license holding entities were formed for the sole purpose of serving alpine’s business and depended on alpine for revenue we therefore find by extension that the alpine license holding entities were not engaged in an active trade_or_business and are not entitled to amortization deductions for the licenses we earlier issued an opinion 137_tc_25 in which we found for respondent as to the class_life for depreciation purposes moreover regulations have been promulgated that reinforce the trade_or_business require- ment in sec_197 the regulations clarify that amortization under sec_197 begins on the later of- a the first day of the month in which the property is acquired or b in the case of property held in connection with the conduct_of_a_trade_or_business or in an activity described in sec_212 the first day of the month in which the activity be- gins sec_1_197-2 income_tax regs the regulations apply only to property acquired after date nevertheless the regula- tions further support our determination that intangible_property cannot be amortized if the trade_or_business or activity to which it relates has yet to commence see 116_tc_289 ndollar_figure verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila united_states tax_court reports we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files broz2 sheila
